DETAILED ACTION
	Claims 1-14, 16-20 are amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicants arguments and amendments filed on 9/1/22 have been fully considered however they are moot in view of new grounds of rejection.  The reasons set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ripoll, Bartolome Solera “Requirements and Design of a Telecommunications Installation in a Vessel” – Applicant IDS – Hereafter referred to as Solera et al and in further view of Bhattacharya et al US (20110156951).

(Currently Amended) Regarding claim 1, Solera et al teaches a terminal, comprising: an indoor unit; and an outdoor unit, comprising: a satellite antenna (see section 2.4, Fig. 2.19, the VSAT installation is divided into outdoor devices or Above Deck Equipment (ADE) and indoor ones or Below Deck Equipment (BDE)); and an outdoor Radio configured to communicatively couple to the indoor unit, the outdoor Radio (see section 2.4, Fig. 2.19) comprising: an outdoor cellular antenna configured to communicate over a cellular communications network by transmitting signals generated using at least a cellular modem (see section 4.3, Fig. 4.5-4.7, the vessel can use a cellular network); and a feed horn configured to communicatively couple to the satellite antenna (see section 2.4.2, Fig. 2.23, the ADE comprises a Feed horn assembly), wherein the satellite antenna is configured to communicate over a satellite communications network by transmitting signals over an inroute and receiving signals over an outroute (see section 2.3.1.1, Fig. 2.5, basic link operation of an uplink and downlink is described). Although Solera teaches the limitations above, they fail to explicitly teach a combined satellite and cellular terminal as further recited in the claim.  Conversely Bhattacharya et al teaches such limitations; a combined satellite and cellular terminal (see Fig. 1, Cellular Terminal 20, GPS Reception Component 22, Cellular Communication Component 21 and paragraph [0071]), an outdoor Radio enabling both satellite and cellular communications, the outdoor cellular antenna externally mounted to the outdoor radio (see Fig. 1, Cellular Terminal 20 and paragraph [0071], the cellular terminal contains both a Satellite and Cellular antenna, which can be either indoor or outdoor).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Solera with the use of a terminal having both combined satellite and cellular functions as taught by Bhattacharya et al.  The motivation for this would have been enable precise positioning in a network (see paragraph [0007]).  
(Currently Amended) Regarding claim 2, Bhattacharya et al teaches, wherein the outdoor Radio is an outdoor Internet Protocol (IP) Radio, the IP Radio comprising a satellite modem configured to modulate signals for transmission over the inroute (see Fig. 1, Cellular Terminal 20, GPS Reception Component 22, Cellular Communication Component 21 and paragraph [0071]) 
(Currently Amended) Regarding claim 3, Bhattacharya et al teaches wherein the outdoor IP Radio further comprises: the cellular modem (see Fig. 1, Cellular Terminal 20, GPS Reception Component 22, Cellular Communication Component 21 and paragraph [0071])
(Currently Amended) Regarding claim 4, Solera et al teaches wherein the indoor unit comprises: a SIM card slot configured to receive a SIM card (see section 4.3).  
(Currently Amended) Regarding claim 5, Solera et al teaches, wherein the SIM card, when inserted into the SIM card slot, is configured to communicate with the cellular modem over a communication link that communicatively couples the indoor unit and the outdoor IP Radio (see section 4.3-4.3.1).  
(Currently Amended) Regarding claim 6, Solera et al teaches wherein the outdoor IP Radio further comprises: a SIM card slot configured to receive a SIM card that communicatively couples to the cellular modem (see section 4.3-4.3.1).  
(Currently Amended) Regarding claim 7, Solera et al teaches wherein the indoor unit comprises: the cellular modem (see section 4.3-4.3.1).  
(Currently Amended) Regarding claim 8, Solera et al teaches wherein the indoor unit further comprises: a SIM card slot configured to receive a SIM card that communicatively couples to the cellular modem (see section 4.3-4.3.1).   
(Currently Amended) Regarding claim 9, Solera et al teaches, wherein the indoor unit and the outdoor Radio are configured to communicatively couple via an interfacility link (IFL) cable (see section 2.4.4).  
(Currently Amended) Regarding claim 10, Solera et al teaches wherein the cellular modem is configured to send and receive intermediate frequency (IF) signals over the IFL cable (see section 2.4.4).  
(Currently Amended) Regarding claim 11, Solera et al teaches wherein the combined satellite and cellular terminal is configured as a very small aperture terminal (VSAT) (see section 4.4).  
(Currently Amended) Regarding claim 12, Solera et al teaches an outdoor unit for a satellite terminal (see section 2.4, Fig. 2.19, the VSAT installation is divided into outdoor devices or Above Deck Equipment (ADE) and indoor ones or Below Deck Equipment (BDE)), the outdoor unit comprising: an outdoor Radio configured to communicatively couple to an indoor unit of the satellite terminal, the outdoor Radio (see section 2.4, Fig. 2.19), comprising: an outdoor cellular antenna configured to communicate over a cellular communications network by transmitting signals generated using at least a cellular modem (see section 4.3, Fig. 4.5-4.7, the vessel can use a cellular network); and a feed horn configured to communicatively couple to a satellite antenna (see section 2.4.2, Fig. 2.23, the ADE comprises a Feed horn assembly); and the satellite antenna, wherein the satellite antenna is configured to communicate over a satellite communications network by transmitting signals over an inroute and receiving signals over an outroute.  Although Solera teaches the limitations above, they fail to explicitly teach a combined satellite and cellular terminal as further recited in the claim.  Conversely Bhattacharya et al teaches such limitations; a combined satellite and cellular terminal (see Fig. 1, Cellular Terminal 20, GPS Reception Component 22, Cellular Communication Component 21 and paragraph [0071]), an outdoor Radio enabling both satellite and cellular communications, the outdoor cellular antenna externally mounted to the outdoor radio (see Fig. 1, Cellular Terminal 20 and paragraph [0071], the cellular terminal contains both a Satellite and Cellular antenna, which can be either indoor or outdoor).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Solera with the use of a terminal having both combined satellite and cellular functions as taught by Bhattacharya et al.  The motivation for this would have been enable precise positioning in a network (see paragraph [0007]).  
(Currently Amended) Regarding claim 13, Bhattacharya et al teaches wherein the outdoor Radio is an outdoor Internet Protocol (IP) Radio, the outdoor IP Radio comprising a satellite modem configured to modulate signals for transmission over the inroute (see Fig. 1, Cellular Terminal 20, GPS Reception Component 22, Cellular Communication Component 21 and paragraph [0071]).
(Currently Amended) Regarding claim 14, Bhattacharya et al teaches, wherein the outdoor IP Radio further comprises: the cellular modem (see Fig. 1, Cellular Terminal 20, GPS Reception Component 22, Cellular Communication Component 21 and paragraph [0071]).
Regarding claim 15, Solera et al teaches wherein the indoor unit comprises a SIM card slot for receiving a SIM card, wherein when the SIM card is inserted into the SIM card slot, the cellular modem is configured to communicate with the SIM card over a communication link that communicatively couples the indoor unit and the outdoor unit (see section 4.3-4.3.1).    
(Currently Amended) Regarding claim 16, Solera et al teaches wherein the outdoor IP Radio comprises a SIM card slot for receiving a SIM card that communicatively couples to the cellular modem (see section 4.3-4.3.1).    
(Currently Amended) Regarding claim 17, Solera et al teaches, wherein the outdoor Radio further comprises: an interfacility link (IFL) interface, wherein the IFL interface is configured to receive an IFL cable that couples the outdoor unit to the indoor unit (see section 2.4.4).    
(Currently Amended) Regarding claim 18, Solera et al teaches, wherein the indoor unit comprises the cellular modem, wherein the outdoor Radio is configured to receive intermediate frequency (IF) signals transmitted by the cellular modem over the IFL cable (see section 2.4.4).    
Regarding claim 19, Solera et al teaches An indoor unit for a satellite terminal, the indoor unit (see section 2.4, Fig. 2.19, the VSAT installation is divided into outdoor devices or Above Deck Equipment (ADE) and indoor ones or Below Deck Equipment (BDE)) comprising: a network interface configured to connect one or more user devices over a local area network (see section 2.4, Fig. 2.19; and a SIM card slot configured to receive a SIM card (see section 4.3-4.3.1), wherein the indoor unit is configured to communicatively couple, over an interfacility link (IFL) connecting the indoor unit to an outdoor Internet Protocol (IP) Radio of the combined satellite and cellular terminal (see section 2.4.4), the SIM card to a cellular modem of the IP Radio (see section 2.3.1.1, Fig. 2.5, basic link operation of an uplink and downlink is described).    Although Solera teaches the limitations above, they fail to explicitly teach a combined satellite and cellular terminal as further recited in the claim.  Conversely Bhattacharya et al teaches such limitations; a combined satellite and cellular terminal (see Fig. 1, Cellular Terminal 20, GPS Reception Component 22, Cellular Communication Component 21 and paragraph [0071]), the outdoor IP Radio that generates a signal used during transmission by an outdoor cellular antenna (see Fig. 1, Cellular Terminal 20 and paragraph [0071], the cellular terminal contains both a Satellite and Cellular antenna, which can be either indoor or outdoor).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Solera with the use of a terminal having both combined satellite and cellular functions as taught by Bhattacharya et al.  The motivation for this would have been enable precise positioning in a network (see paragraph [0007]).  
(Currently Amended) Regarding claim 20, Solera et al teaches wherein the combined satellite and cellular terminal is configured as a very small aperture terminal (VSAT) (see section 4.4).  

Remarks
	Applicant argues:
		In regards to the independent claims, the newly amended portions are not taught by Solera et al.
	In response, the Examiner respectfully submits:
		This argument is now moot in view of new grounds of rejections, please see office action above for specific citations.

	Applicant argues:
		In regards to dependent claim 2, Solera does not appear to teach an outdoor IP Radio that includes a satellite modem.
		In regards to dependent claim 3, Solera does not appear to teach an outdoor IP Radio that includes a cellular modem.
		In regards to dependent claim 5, Solera does not teach the SIM card function as further recited in the claim.  
In response, the Examiner respectfully submits:
	The arguments in regards to claims 2 and 3 are now moot in view of new grounds of rejection, please see office action above.
	Regarding claim 5, Solera does in fact teach the use of a sim card as broadly recited in the claim.  Looking at Solera, section 4.3-4.3.1, it is described that the vessel can use a cellular modem with the use of SIM cards in order to use a cellular network.   Therefore the rejection is maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478